Title: To Thomas Jefferson from Paul Bentalou, 2 September 1786
From: Bentalou, Paul
To: Jefferson, Thomas



Sir
Bayonne the 2d. of Sepber. 1786.

I should be wanting to the feelings of Gratitude with which I am Impressed, was I to Miss the first opportunity to acknowledge the Receipt of the Letter your Excellency Hath been Pleased, to Honour me with, the 25th Ulto and add my Respectfull Thanks, for the Informations you have been so Condescending as to give me on the Subject of Mrs. Bentalou’s Negro Boy! She sympathizes Warmly with me, in Sentiments of the Deepest Impressions for your Kind Benevolence.
I should not have Disturbed your Excellency any further on any  Subject, Was it not for the Conviction in which I am, and every merchant in this free port is; that We are all Indebted to your Publick Character, for the Salutary Measures, Adopted by the Committee held at Berni the 24th of May Last, for the Revisal of the Farmers Generals Contract for Tobacco; we understood that the Report of said Committee, which you was pleased to Transmit here, Entitled Every American Merchant, to Claim of the farmers, the price Agreed by their Contract! In Consequence of which, I Requested My friends here Messrs. Pre. & Leon Batbedat, to offer the parcel I have Got on Hand, to their Agents in this port; but to Our Great surprise, they Made a Refusal of it! Saying that they had Orders to the Contrary. If we don’t mistake the Interpretation of the Report, we Think we have a Right to Compel them; but it is Difficult for an Individual, to find out, in what Manner he is to proceed, in Order to have Justice Done him. Your Excellency’s Oppinion on the Matter, would be a Direction, for any Other Citizen of the united-states, who May be Under My present predicament, as also for the Merchants of this an Other freeports, who may Receive Consignments from the United states.
The Brigantine Heart-wig; which Conveyance I had the honour to offer you by My Preceding! will sail by the Last of Next week; your silence on that subject, Induces Me to Think, that you had no Orders to Give me for that favourable Opportunity. In order Not to Take any more of your Excellency’s Time, by any succeeding Letter I have the Honour to Inform you now, that I Intend to set off for Bordeaux, by the Last of Next week, where I Expect a ship, the Maryland, which in a short Time after her arrival, will sail again for Baltimore. Therefore, if it so happens, that you should have any Orders, to Intrust me with! be Pleased to honour me with them at my friend’s there, Mr. Pre. Changeur, Rue Rousselle, and I will Think My self happy, and in the Line of My Duty, to fulfill with Zeal, what-ever Can be in My power, in My Little Capacity.
Having the Honour to subscribe My self Of your Excellency The Most Obedient & Most Humble Servant,

Paul Bentalou

